Citation Nr: 0812212	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-06 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.  

2.  Entitlement to service connection for left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1989 to October 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In July 2005, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In November 2006, the Board reopened the veteran's service 
connection claims for knee disorders and remanded the issues 
for further development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The medical evidence does not show the veteran currently 
has a right knee disability.  

2.  The medical evidence does not show the veteran currently 
has a left knee disability.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in May 2004 and November 2006, 
regarding the veteran's underlying service connection claims 
for right and left knee disorders.  The veteran was notified 
of the evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records.  The veteran was asked to submit any evidence that 
would include that in his possession.  The notice included 
the provision for the degree of disability assignable and for 
the effective date of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that VCAA notice, pertaining to degree of 
disability assignable and effective date, was provided after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.   As the claims for service connection are 
denied, no disability rating or effective date can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records, VA records and afforded the veteran a VA examination 
on the claims for service connection.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records document complaints of knee pain.  
Upon enlistment, a Report of Medical History, dated in August 
1989, showed the veteran's knee slipped 3 years earlier.  
Service records, to include entries dated in July 1992, July 
1993, and October 1993, indicated the veteran was treated for 
left knee instability, swelling and pain.  No diagnoses of a 
left knee disability were provided.  In April 2004, x-rays 
showed no abnormalities and the veteran had a diagnosis of 
patellar femoral syndrome of the left knee.  In October 1994 
and April 1995 the veteran continued to be treated for left 
knee pain and patellar femoral syndrome.  In April 1995 he 
had a diagnosis of a right knee strain after being struck by 
a door.  The veteran's Report of Medical History, dated in 
October 1995, noted the veteran had left knee pain for four 
years, there was no history of injury, he had a trick left 
knee and the diagnosis was patellar femoral syndrome.  

Private medical records show that in June 1998, the veteran 
was treated for right knee pain.  

On private evaluation in June 1998, the veteran complained of 
his right knee giving way and that it was bothering him for 
over five years.  On examination, the veteran had full range 
of motion of both knees, there was mild varus/valgus stress 
laxity in both knees which was approximately symmetrical.  
The examiner opined the veteran had some patella femoral 
syndrome and patella subluxation.  

Private and VA medical records show that in October 1999, the 
veteran complained of his right knee giving out and his right 
knee was remarkable for positive patellar compression and 
mild positive inhibition tests.  

In December 1999, the private doctor who examined the veteran 
in June 1998, indicated that it could not be definitely 
determined that the veteran's knee pain is due to service, 
however the time scale the veteran related to the examiner on 
his previous visit does correspond to his active duty 
service.  

In July 2005 the veteran testified that he has had a chronic 
right knee disability since he injured his right knee during 
service in June 1993, when he was struck from behind by a 
door.  He stated he had a twisting injury in July 1993, hurt 
his left knee and has had left knee pain since that time.  He 
asserted that since his separation in October 1995 until June 
1998, he did not seek medical treatment and treated his knees 
with over the counter medication.  

Lay statements received in September 2005, from the veteran's 
relatives and acquaintance, indicated the veteran didn't have 
knee problems prior to service, but since service has had 
pain in his knees and has been limping.  

On VA examination in May 2007, the examiner reviewed the 
claims folder, including service medical records, and 
commented that the veteran had multiple clinic visits for 
knee pain during service, all with normal examinations and 
nonspecific diagnoses, usually of chronic pain.  After 
service, in the late 1990s he underwent physical therapy for 
his knee pain.  During the examination, the veteran 
complained of intermittent bilateral knee pain since the 
early 1990s, which usually occurs when running or carrying 
heavy objects up and down the stairs.  The veteran reported 
walking a mile to a mile in a half per day.  He did not have 
flare-ups and did not use assistive devices.  

On examination, the veteran had normal posture and gait, his 
joints were normal without any swelling or deformity.  The 
knees were stable, had normal range of motion without pain or 
crepitus.  The examiner reported the x-rays of May 2004 were 
normal.  After reviewing the claims folder and examining the 
veteran, the diagnosis was normal examination of both knees 
with x-rays pending.  The examiner noted that if the current 
x-rays demonstrate osteoarthritis, than it would be likely 
that the veteran's bilateral knee disability would be due to 
service.  Otherwise, if the current x-rays are normal, given 
findings of a normal examination of both knees, the examiner 
concluded there would be no disability to consider service 
connected or not service connected.  The accompanying x-rays 
reported normal knees.  

Analysis

The service medical records show that the veteran was treated 
for left knee instability, patellar femoral syndrome of the 
left knee and right knee strain.  After service, bilateral 
knee disabilities were first documented in June 1998, nearly 
three years after service.  The absence of documented 
complaints indicative of a bilateral knee disability from 
October 1995 to June 1998 weigh against the claim that the 
right and left knee disabilities, first documented in 
service, are related to service on the basis of continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).
.
Following a review of the file, the examiner, who conducted 
the VA examination in May 2007, after thoroughly reviewing 
the claims folder and examining the veteran, essentially 
concluded the veteran did not have a current bilateral knee 
disability as the accompanying x-rays did not reveal 
osteoarthritis.  While private medical records dated in 1998 
and 1999 noted right and left knee problems, they appear to 
have resolved because on recent VA examination in May 2007, 
there was no diagnosis of any right or left knee disability.  
In the absence of proof of any present disability, there is 
no valid claim of service connection for right and left knee 
disabilities.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Thus there is a preponderance of the evidence against the 
claims and service connection for a right and left knee 
disability is not established.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for right knee disorder is denied.  

Service connection for left knee disorder is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


